Citation Nr: 1043564	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
30 percent for posttraumatic stress disorder ("PTSD").  

2.  Entitlement to service connection for dermatitis of the feet, 
bilaterally (claimed as service connection for fungus of the 
feet, bilaterally).

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability ("TDIU"). 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from July 1965 to June 
1969.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from rating decisions issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Muskogee, Oklahoma, in December 2004, May 2007, May 2008 and 
December 2008.  In the May 2007 rating decision, the RO denied 
the Veteran's claim of entitlement to TDIU.  In the May 2008 
rating decision, the RO granted the Veteran's claim of 
entitlement to service connection for PTSD, assigning an initial 
rating of 30 percent, effective June 6, 2005.  In a subsequent 
December 2008 rating decision, the RO noted that clear and 
unmistakable error was found in the May 2008 rating decision 
regarding the effective date of service connection, and changed 
the effective date to April 5, 2005; the 30 percent initial 
rating remained in effect.

In the December 2004 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for fungus of the 
feet, bilaterally.  In a subsequent May 2007 rating decision, it 
denied reopening the Veteran's claim because it found that new 
and material evidence had not been received.  In this regard, 
however, the Board notes that in December 2005, the Veteran 
submitted a timely notice of disagreement ("NOD") with the 
December 2004 rating decision.  However, because the RO failed to 
properly construe his statement as an NOD, and instead, as an 
attempt to reopen a previously denied claim, it continued to deny 
the claim on the basis that new and material evidence had not 
been received.  As this clearly was neither the intent, nor the 
fault of the Veteran, the Board will consider his appeal of the 
denial of his claim to have originated from the December 2004 
rating decision, and his claim to be one of entitlement to 
service connection.  The Board will therefore review the claim on 
a de Novo basis.
In August 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of this proceeding has been 
associated with the claims folder.

The issues of entitlement to service connection for dermatitis of 
the right foot and TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO.  The Veteran will 
be notified if any additional action is required on his part. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD 
has been manifested by complaints of insomnia, nightmares every 
2-3 weeks, occasional flashbacks, anxiety, depression, and 
difficulty in establishing and maintaining effective work and 
social relationships.  There is no objective evidence that the 
Veteran suffers from flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long-term memory, impaired judgment, 
impaired abstract thinking, or disturbances of motivation and 
mood.	

2.  There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's left foot 
dermatitis was caused by active duty service.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 
(2010).

2.  Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his current left foot dermatitis was 
incurred during active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303(c), 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4) (the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim), however, was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini, effective May 30, 2008). 

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated October 2004 
(which informed the Veteran of the types of evidence needed in 
order to substantiate his claim of entitlement to service 
connection for dermatitis of the feet, bilaterally, as well as 
the division of responsibility between him and VA for obtaining 
the required evidence.  See
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b)); and April 2005 
(which provided the rating criteria for establishing an increased 
disability rating for PTSD and indicated that he should provide 
evidence showing that the symptoms of his PTSD had increased in 
severity, as well as informing him of the specific types of 
evidence, both lay and medical, that could be submitted in 
support of his claim).
 
The Board further notes that a letter dated March 2006 advised 
the Veteran of how VA assigns the effective date and disability 
rating elements of a claim.  See Dingess/Hartman, supra.

      b.) Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service treatment records, 
post-service treatment records, and VA PTSD and skin/feet 
examinations dated April 2007 and May 2008, respectively.  The 
claims folder also contains the Veteran's statements in support 
of his claim.  The Veteran has not referenced any outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to his claim that have not already been obtained and added to the 
record.

With regard to the examination reports, the Board notes that they 
show that the examiners reviewed the Veteran's complete claims 
folder, including his service and post-service treatment records, 
elicited from the Veteran his history of complaints and symptoms, 
and provided clinical findings detailing the results of the 
examination findings.  For these reasons, the Board concludes 
that the examination reports are adequate upon which to make a 
decision in this case.
The Board also notes that the Veteran has reported that he has 
received Social Security Disability Insurance benefits from the 
Social Security Administration ("SSA"), and these reports are 
of record.  Review of these reports shows that the Veteran is 
receiving SSA disability benefits for osteoarthritis of the left 
knee and blindness/low vision of the left eye.  As such, these 
records are not pertinent to his current claims.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claims has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102. The question is whether the evidence supports the claim or 
is in relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

A.  Entitlement to an initial disability evaluation in excess of 
30 percent for PTSD.

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") 
identify the various disabilities and the criteria for specific 
ratings.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126 (2010).

The Veteran's service-connected PTSD is evaluated under DC 9411.  
The regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2010).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, with some meaningful personal 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, conflicts 
with peers or co-workers).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  

Additionally, scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e. g., 
largely incoherent or mute).  A GAF score of 1 to 10 is assigned 
when the person is in persistent danger of severely hurting self 
or others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).

The Veteran contends that the symptoms of his service-connected 
PTSD have worsened and are of greater severity that the current 
30 percent disability rating contemplates.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the greater 
weight of probative evidence is against granting the Veteran's 
request for an initial disability evaluation in excess of 30 
percent disabling for PTSD.  In reaching this conclusion, the 
Board has considered the pertinent symptomatology shown on the 
multiple evaluations completed during the current appeal, 
including complaints and/or findings of insomnia, nightmares 
every 2-3 weeks, occasional flashbacks, anxiety, depression and 
difficulty in establishing and maintaining effective work and 
social relationships.

A review of the Veteran's post-service treatment records reveals 
that, in May 2005, he began attending individual PTSD counseling 
sessions at the VA outpatient treatment center in Lawton, 
Oklahoma.   These records reveal that the Veteran was living with 
his spouse, to whom he had been married for 29 years; he 
described his marriage as "good."  In June 2005, he began 
attending PTSD group therapy sessions.  These reports show that 
he generally interacted spontaneously with other members of the 
group, was alert and oriented times four, with a clear and 
coherent thought process, appropriate dress and grooming, a calm 
attitude, and no evidence of suicidal or homicidal ideation.  
Although he initially attended these sessions twice monthly, he 
eventually began attending only once per month.  The treatment 
notes show that by August of that year, he was making progress 
towards his treatment goals, including identifying positive 
aspects of himself, recognizing the anxiety cycle and learning 
coping skills to decrease anxiety.  The Veteran continued group 
therapy through the end of 2005, and attended monthly through 
July 2010. 

In April 2007, pursuant to his claim of entitlement to service 
connection, the Veteran was afforded a VA PTSD evaluation.  At 
that time, he discussed his primary stressor, which involved his 
ordering a close friend to drive in a convoy during service in 
Vietnam, where he was subsequently killed.  He told the examiner 
that he experienced nightmares every 2-3 weeks (which he 
subsequently claimed had been misunderstood by the examiner, who 
wrote down that he had nightmares every 2-3 months), recurrent 
distressing thoughts of war, avoidance of persons and events 
reminiscent of war, insomnia, becoming easily angered, increased 
startle response and decreased ability to concentrate.  During 
the mental status evaluation, the examiner noted that the Veteran 
presented with average hygiene and grooming, was oriented to 
person, place and time, had spontaneous, coherent and relevant 
speech, and good long-term memory, without evidence of thought 
impairment, hallucinations, delusions, abnormal behavior or 
obsessive or ritualistic behaviors.  The Veteran did not admit to 
feelings of depression and there was no history of panic attacks, 
although he said that he experienced occasional anxiety.  The 
examiner diagnosed him with PTSD, and assigned a GAF score of 60-
65 during the previous year and at the time of the examination, 
which, as noted above, generally represents some mild symptoms or 
some difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
personal relationships, although, at the low end, it can 
encompass moderate symptoms, such as flat affect and 
circumstantial speech, and occasional panic attacks, or moderate 
difficulty in social, occupational, or school function.  

A review of the Veteran's PTSD group therapy treatment records, 
as well as his primary care notes for the period following the VA 
examination, revealed that, contrary to his contention that his 
PTSD symptomatology had worsened, his symptoms were actually 
improving.  In June 2007, he saw a physician at the VA outpatient 
treatment center for a refill of his antidepressant medication, 
Celexa.  Although he said that he had been out of the medication 
for a month, the fact that it took him that long to request a 
refill appears to indicate that his depressive symptoms were not 
very serious, especially since he told the physician that he was 
"doing well."  VA outpatient treatment records, June 28, 2007.  
In December 2007, during an appointment with a VA licensed 
practical nurse ("LPN"), he had a negative PTSD screening.
  
Beginning in January 2008, the record shows that the Veteran 
continued his monthly PTSD group therapy sessions.  These records 
show that he was consistently on-time for the sessions, and he 
was always alert, oriented, attentive and calm, and only very 
rarely did he express an attitude that was flat, sad, or anxious, 
and then, there was always a reason for it unrelated to his PTSD; 
these reports show that he never expressed anger during any of 
the group therapy sessions of record.  Most of the time, he was 
involved in discussions with the group and interacted 
spontaneously.  In June 2008, he had a negative depression 
screening by an LPN, at which time, he reported that he had been 
under some stress because his 90-year-old mother was very ill.  
In December 2008, he was somewhat anxious because he said he had 
heard and seen helicopters and had a flashback that he was in 
Vietnam.  However, he said that he coped by talking himself out 
of thinking that he was there.  In September 2009, he had an 
individual medication management session with a licensed clinical 
social workers ("LCSW"), during which time he reported that he 
had been experiencing nightmares, social isolation and sleep 
problems.  Although the LCSW did not perform a complete 
psychological assessment, he assigned a GAF score of 55, 
indicating moderate PTSD symptoms.  

In January 2010, during a PTSD group session, the Veteran 
appeared tense and anxious.  He explained, however, that he had 
been attempting to buy gas for his new automobile and did not 
realize that he needed a key to open the gas cap.  He said that 
he was afraid he would get locked out of the car or ruin the new 
gas cap.  The session notes show that the group supported him 
with similar fears, as well as expressing support as to how he 
solved the problem.  In March 2010, although he was noted to have 
had a flat affect, he explained that he had just gotten over the 
flu, and apparently did not feel well.  Nevertheless, he was 
noted as being attentive and identified coping skills and took 
action to reduce anxiety.  In May 2010, the Veteran was noted as 
being observant and participated in the discussion.  He said that 
he was glad to know that there were positive aspects of PTSD, 
such as when the group uses symptoms as a reason to learn and 
grow.  

By July 2010, the Veteran said that he was aware that he was 
"better now than he used to be and that he feels it makes coming 
to group [therapy] worthwhile."  VA PTSD group therapy notes, 
July 6, 2010.  During an individual treatment plan review the 
following day, he told the clinician that the group discussions 
helped him "keep his own moods and reactions from causing 
problems with other people," and said that he wanted to continue 
with the group therapy.  Id. July 7, 2010.

In addition to the VA treatment records, the claims folder also 
contains a letter from Dr. Douglas Brady, a clinical 
psychologist, who examined the Veteran in August 2010 for a 
status review of his PTSD symptoms.  He wrote a five-page letter, 
detailing the history of the Veteran's PTSD disorder, as told by 
the Veteran, without any evidence that he had ever reviewed the 
Veteran's service or post-service treatment records, to include 
his VA claims folder.  He said that the Veteran's impairment 
level of PTSD had "progressively deteriorated," adding that he 
was unable to sleep, and when he does, it's only for a few hours 
at a time with nightmares."  Id.  He further wrote that, 
although the Veteran attended the VA PTSD group therapy, he 
"found it caused him to have a progression of his symptoms."  
Id.  In regard to those symptoms, Dr. Brady wrote that, "since 
his PTSD has progressed, he has become significantly tired, 
fatigued, run down, depressed, and has become socially avoidant.  
He does not want to go out now.  He stays at home and does not 
want to or understand how to explain his present status to 
others. ... He attempts to avoid thoughts, feelings, or 
conversations associated with his military experience in 
Vietnam."  Id.  Dr. Brady also concluded that the Veteran was no 
longer able to work due to the intensity of his PTSD 
symptomatology.  

After a careful review of the complete claims folder, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for an initial disability evaluation in excess of 
the current 30 percent rating for PTSD during any portion of the 
period on appeal.

In reaching this conclusion, as noted above, the Board observes 
that the Veteran's PTSD symptomatology is generally mild in 
nature, and is manifested by complaints of insomnia, nightmares 
every 2-3 weeks, occasional flashbacks, anxiety, depression and 
difficulty in establishing and maintaining effective work and 
social relationships.  In this regard, the Board has carefully 
considered these symptoms, and weighed them against the 
diagnostic criteria for PTSD under DC 9411.  Once again, however, 
the Board observes that the criteria for the Veteran's current 30 
percent rating are "occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(emphasis added).  

In addition, although the Board notes that while the Veteran's 
GAF scores appeared to drop (rated at 60-65 during the April 2007 
VA examination, but 55 during "assessments" at medical 
management appointments), the Board notes that while an 
examiner's classification of the level of psychiatric impairment, 
by words or by a GAF score, is to be considered, it is not 
determinative of the percentage rating to be assigned as the 
rating depends on evaluation of all the evidence.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  In this regard, the Board notes that 
although the Veteran was assigned GAF scores of 55 on at least 
one occasion during treatment at the VA outpatient treatment 
center, which generally reflects moderate symptoms, such as flat 
affect and circumstantial speech, and occasional panic attacks, 
or moderate difficulty in social, occupational, or school 
function (such as few friends, conflicts with peers or co-
workers), it is clear, based on the Veteran's PTSD group therapy 
treatment notes, which consistently revealed a calm affect 
(except for the one time that the Veteran was recovering from the 
flu) and no evidence of circumstantial speech or panic attacks, 
as well as the Veteran's own statements that he felt therapy has 
helped him to improve, that the current severity of his PTSD is 
most consistent with the currently-assigned 30 percent disability 
rating.  

With regard to the letter from Dr. Brady, the Board notes that 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, as noted above, although Dr. Brady wrote that the 
Veteran's PTSD symptoms had progressively worsened to the point 
that he had become depressed, did not want to leave the house, 
neither wanted nor understood how to explain his feeling to 
others, and felt that the VA PTSD group had made his symptoms 
worse, it is clear from the PTSD therapy notes that this 
information is patently incorrect.  Not only do the treatment 
notes show that his VA therapist felt that the Veteran was making 
progress toward his treatment goals, but the Veteran himself said 
that he felt better than he had prior to joining the group and 
that coming to therapy was worthwhile.  He also said that the 
therapy helped him to "keep his own moods and reactions from 
causing problems with other people," which clearly indicates 
that his symptoms had improved and that he himself recognized 
this.  

In addition, the Board notes that while professional medical 
opinions must be considered, the Board is not bound to accept the 
opinions of physicians whose diagnoses or opinions are based on a 
medical history provided by a veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (the mere transcription of a claimant's 
statements regarding medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional).  In this case, 
there is no evidence that Dr. Brady ever reviewed the Veteran's 
service treatment records, which, as noted above, are generally 
inconsistent with the statement in his August 2010 letter.  As 
such, the Board finds that his opinion, apparently based 
primarily on the Veteran's statements (which the Board also finds 
to be not credible, as they are inconsistent with his statements 
made during PTSD group therapy and during VA outpatient 
treatment), to be of no probative value. 

Accordingly, and based on this evidentiary posture, the Board 
concludes that the symptoms from the Veteran's PTSD are most 
consistent with the currently-assigned 30 percent rating.  

Finally, the Board notes that it has considered the potential 
application of 38 C.F.R. § 3.321(b)(1), for exceptional cases 
where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities; has not necessitated frequent 
periods of hospitalization; and has not otherwise rendered 
impractical the application of the regular schedular standards 
utilized to evaluate the severity of the disability.  In this 
regard, the Board notes that, although the Veteran is unemployed 
and said that he quit his job because he could not get along with 
his supervisor, this in and of itself does not prohibit his 
employability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an initial rating in excess of 30 percent 
for service-connected PTSD.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, as 
there is not an approximate balance of evidence.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application, as the Veteran's symptomatology during the 
course of this appeal has not been shown to be of greater 
severity than the currently-assigned rating.  Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

B.  Entitlement to service connection for dermatitis of the feet, 
bilaterally (claimed as service connection for fungus of the 
feet, bilaterally).

The Veteran contends that he currently has a bilateral foot 
fungus as a result of active duty service. 

Review of the Veteran's service treatment records reveals normal 
findings in all systems at the time of his April 1965 service 
enlistment examination.  However, in April 1969, at the time of 
his separation examination, he was diagnosed with blistering 
dermatitis on the sole of the right foot only.  In June 1969, he 
was treated at the Army dermatology clinic for calluses on the 
right foot; there were no findings of a skin disorder, to include 
dermatitis, on the left foot.

The Veteran's post-service treatment reports show that he neither 
sought treatment for, nor was diagnosed with, a skin disorder of 
either foot until he applied for service connection.  In July 
2008, he was afforded a VA skin evaluation, during which, he told 
the examiner that he experienced intermittent breakouts of his 
bilateral feet that appeared to come and go according to the 
seasons, with more symptoms appearing during hot weather.  Upon 
examination, it was noted that the Veteran's right foot had a few 
calluses on the pressure points, but no scaling or dermatitis was 
noted.  However, on the left foot, there was significant scaling 
and hyperpigmentation on the top of the foot and ankle.  The 
examiner diagnosed the Veteran with dermatitis of the left foot 
only, and noted that the condition was "certainly compatible 
with a history that he has [sic] in the past."  He concluded 
that it was as likely as not that the disease was a continuation 
of the skin disorder that he developed during service.  

It is VA's defined and consistently-applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  As previously discussed, if, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  The Court has stated that "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board must also make judgments 
as to the credibility of testimony, as well as of various medical 
opinions.  In determining whether evidence submitted by a 
claimant is credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  

Based on a review of the complete claims folder, the Board finds 
that there is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's current 
dermatitis of the left foot had its origin in service. 

As previously discussed, the Board notes that the Veteran's 
service treatment records show that he only had dermatitis on the 
right foot; there was no evidence of a left foot skin disorder 
during service.  However, after having reviewed the Veteran's 
service and post service treatment records and examining the 
Veteran, the VA examiner, who was a dermatologist, opined that 
his left foot disorder was compatible with the dermatitis of the 
right foot that he had during service, such that it was at least 
as likely that it was a result or continuation of his in-service 
disease.  

Consequently, having resolved doubt in favor of the Veteran, the 
Board finds his claim of entitlement to service connection for 
dermatitis of the left foot has been established.  However, given 
the claimed intermittent/seasonal nature of the Veteran's skin 
disease, and because the VA examiner did not discuss the 
possibility that his right foot could also be afflicted with 
seasonal dermatitis, the issue of entitlement to service 
connection for the right foot is discussed in the REMAND below.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

Entitlement to service connection for dermatitis of the left foot 
is granted.  



REMAND

A.  Entitlement to service connection for dermatitis (claimed as 
a foot fungus) of the right foot.

As previously discussed, the RO incorrectly adjudicated the 
Veteran's claim of entitlement to service connection for a foot 
fungus, bilaterally, as one of whether new and material evidence 
had been received.  This resulted in a due process error on the 
part of the RO, as the Veteran's claim should have been 
adjudicated on a de Novo basis.  Thus, the Board finds that a 
remand is necessary.

In addition, during the VA examination, the Veteran said that his 
dermatitis affected both feet, but was intermittent, flaring up 
and/or becoming apparent during warmer weather.  At that time, 
however, the VA examiner found no signs of a skin disease on the 
Veteran's right foot, and only diagnosed dermatitis of the left 
foot.  However, he did not address the Veteran's claim concerning 
the possible fluctuating nature of his skin disease.

In this regard, the Board notes the Court's decision in Ardison 
v. Brown, 6 Vet. App. 405, 408 (1994), a case which concerned the 
evaluation of a service-connected disorder that fluctuated in its 
degree of disability, that is, a skin disorder which had "active 
and inactive stages," or was subject to remission and 
recurrence.  The Court remanded that case for VA to schedule the 
veteran for an examination during an "active" stage or during 
an outbreak of the skin disorder.  Ardison, at 408; see also 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) [holding that 
"it is the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that must 
be addressed."].  Thus, the frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time when 
it is most disabling.  Bowers; Ardison.

Here, because the Veteran claims that his dermatitis has both 
active and inactive stages, the Board finds that an additional VA 
evaluation would be helpful in resolving the issues raised by the 
instant appeal.  Additionally, because the last treatment reports 
of record are dated July 2010, updated VAMC treatment records 
should be obtained in order to help clarify whether he has 
recently received treatment for a skin disorder on the right 
foot.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA 
has constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made).  As records in the possession 
of the VA are deemed to be constructively of record, any relevant 
VA treatment records since July 2010 must be obtained.  Id.

B.  Entitlement to a total disability rating for compensation 
based on TDIU.

The Veteran contends that he is unemployable either primarily or 
entirely as a result of his service-connected PTSD.  Total 
disability is considered to exist when there is any impairment 
that is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).

However, the Board finds this issue to be inextricably 
intertwined with the issue of entitlement to service connection 
for dermatitis of the right foot, which is being REMANDED to the 
RO/AMC by virtue of this decision.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Therefore, in the interests of judicial 
economy, and to avoid prejudice, the TDIU claim will be held in 
abeyance pending the results of the VA skin examination and 
readjudication of this claim.  See Holland v. Brown, 6 Vet. App. 
443 (1994).  See also Bernard v. Brown, 4 Vet. App. 384 (1993) 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available VA 
treatment records pertaining to the Veteran's 
foot fungus/dermatitis since July 2010.  Any 
records obtained should be associated with 
the claims folder.  Any negative reply should 
be included in the claims folder. 

2.  Thereafter, schedule the Veteran with an 
appropriate clinician for a VA examination to 
determine whether he has dermatitis of the 
right foot which is related to military 
service.  To the extent possible, the 
examination should be scheduled during an 
eruption or exacerbation of his skin disorder 
to give the best indication of the condition 
at its worst (the Veteran has reported that 
he experiences the most active stages of the 
disorder during the warm weather months).  
The claims folder must be provided to the 
examiner for review in conjunction with the 
examination and the examiner must note that 
the claims folder has been reviewed.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that any 
current right foot skin disorder is related 
to military service.  Any and all opinions 
must be accompanied by a complete rationale.

3.   The issue of entitlement to service 
connection for dermatitis of the right foot 
should then be readjudicated on a de Novo 
basis.  If the claim is denied, the Veteran 
and his attorney should be provided with a 
Supplemental Statement of the Case ("SSOC") 
reflecting that the adjudication was 
performed on a de Novo basis and afforded the 
opportunity to respond thereto.

4.  Following the final determination of 
whether service connection is warranted for 
the Veteran's right foot fungus or 
dermatitis, the claim of entitlement to a 
TDIU should be readjudicated.  If the claim 
is denied, the Veteran and his attorney 
should be provided with an SSOC and afforded 
the opportunity to respond thereto.  The 
matter should then be returned to the Board, 
if in order, for further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


